DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Examiner’s Remarks
Applicant is thanked for their response to the November 16, 2020 Office Action, in which it was indicated that Claims 7, 8, 12 and 13 would be allowable  if rewritten to overcome the rejection(s) under 35 U.S.C. §112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Similarly, Applicant is thanked for amending the claim language reciting “a pipe opening” such that the Drawing Objections have been overcome.

Examiner Amendments
In re Claim 5, please amend the second line to amend “the pipe opening”, to eliminate the issue of insufficient antecedent basis, as follows:
Claim 5.  The removable hood of claim 7 comprising a curtain of a heat resistant flexible material around at least a portion of the welding shield arcuate portions 
Allowable Subject Matter
Claims 2 – 5, 7, 8, and 10 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein the grill frame of the apparatus comprises a first window material support and a first spring pin for holding a first layer of the two layers of window material and a second window material support and a second spring pin for holding a second layer of the two layers of window material
The closes prior art, Wilk et al (US 6,332,837) in view of Ferlin (US 6,648,748) in view of Lambkin et al (US 10,495,305)  discloses a removable hood comprising: 
a welding shield for substantially covering a welding area to block arc light, the shield defining an internal cavity and having: 
a vent opening in an upper portion of the welding shield in fluid communication with the internal cavity; 
a welding opening in a rear portion of the shield for permitting introduction of a welding torch into the internal cavity; 
one or more viewing openings in one or more sides of the welding shield; and, 
a pipe opening defined by an open space in a bottom portion of the welding shield, the pipe opening comprising arcuate portions on either side thereof for placement adjacent to a pipe; 
a removable attachment mechanism on the upper portion of the welding shield, the removable attachment mechanism being configured to selectively couple the vent opening to an extraction arm of the fume extractor; 
two or more layers of window material coupled to the welding shield to cover each of the one or more viewing openings; 
one or more internal airflow spaces shaped to direct air flow to cool the two or more layers of window material when suction is applied to the vent opening, and 
a window assembly coupled to each of the one or more viewing openings, the window assembly comprising a grill frame configured to hold two layers of window material in a spaced apart relationship to define the internal airflow space between the two layers of window material.
However, the proposed combination fails to disclose. at least, the above limitations of grill frame comprising a first window material support and a first spring pin for holding a first layer of the two layers of window material and a second window material support and a second spring pin for holding a second layer of the two layers of window material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762





/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762